

	

		III

		109th CONGRESS

		2d Session

		S. RES. 430

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Nelson of Florida

			 (for himself and Mr. Martinez) submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the University of Florida men's

		  basketball team for winning the 2006 National Collegiate Athletic Association

		  Division I Basketball Championship. 

	

	

		Whereas on Monday, April 3, 2006, the University of

			 Florida men's basketball team (referred to in this preamble as the

			 Florida Gators) defeated the men's basketball team of the

			 University of California, Los Angeles, by a score of 73–57, to win the 2006

			 National Collegiate Athletic Association Division I Basketball

			 Championship;

		Whereas that historic victory by the Florida Gators was a

			 product of—

			(1)an almost

			 flawless and unselfish team performance; and

			(2)individual player

			 excellence and versatility from members of the Florida Gators;

			Whereas that victory marked the first national basketball

			 championship victory for the University of Florida, and occurred 10 years after

			 the school won the National Collegiate Athletic Association Division I Football

			 Championship;

		Whereas the head coach of the Florida Gators, Billy

			 Donovan, became the second youngest coach to win the national championship,

			 after leading the Florida Gators to a school-best, 33–6 record;

		Whereas University of Florida sophomore Joakim Noah was

			 chosen as the most outstanding player of the Final Four;

		Whereas each player, coach, trainer, and manager dedicated

			 his or her time and effort to ensuring that the Florida Gators reached the

			 pinnacle of team achievement; and

		Whereas the families of the players, students, alumni, and

			 faculty of the University of Florida, and all of the supporters of the

			 University of Florida, are to be congratulated for their commitment to, and

			 pride in, the basketball program at the University of Florida: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)commends the

			 University of Florida men's basketball team for winning the 2006 National

			 Collegiate Athletic Association Division I Basketball Championship;

			(2)recognizes the

			 achievements of all of the players, coaches, and support staff who were

			 instrumental in helping the University of Florida men's basketball team win the

			 2006 National Collegiate Athletic Association Division I Basketball

			 Championship, and invites those individuals to the United States Capitol

			 Building to be honored; and

			(3)respectfully

			 requests the Enrolling Clerk of the Senate to transmit an enrolled copy of this

			 resolution to—

				(A)the University of

			 Florida for appropriate display; and

				(B)the coach of the

			 University of Florida men's basketball team, Billy Donovan.

				

